DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al (2017/0046958).
	Regarding applicant claim 1, Naka teaches an automated vehicle comprising: 
an object-detector (see Naka figure 1 and paragraphs 23-24 regarding an obstacle-information-managing device 10 connected to sensors 22,23); 
a receiver (see Naka figure 1 and paragraphs 28-29 regarding where device 10 is connected to communication unit 50 comprising transceiver 52); 
a controller in communication with the object-detector and the receiver (see Naka figure 1 and paragraphs 23-24 regarding device 10 being in communication with sensors 22, 23 and communication unit 50), said controller configured to: 
obtain, using the receiver, data from two or more transmitters (see Naka paragraph 29 where communication data processing unit 51 receives obstacle information from other vehicles through transceiver 52.  See also paragraph 33 where the presence of a particular obstacle is made using the data from the host vehicle’s object detectors and the data from other vehicles’ object detectors.  See also figure 4 and paragraph 37 regarding an exemplary situation wherein 4 vehicles 200-203 are each equipped with devices 10 and detect objects. Figure 3 and paragraphs 39-44 further teach where the obstacle information, including the position of the object, is received from other vehicles, i.e. two or more transmitters.  Figure 10 further shows the collected data that is shared between vehicles 200-203); 
determine, based on the data, a location of an object that is separate from the two or more transmitters (see Naka figure 3 and paragraphs 39-44 and 54.  Specifically, see step S700 and, further, paragraph 54 regarding the determination of the presence of an obstacle based on all the information, including the data transmitted from the other vehicles); 
determine, based at least in part on a comparison of the location with data related to a field-of-view of the object-detector, whether the object is detected in the field-of- view of the object-detector (see Naka figure 9 and paragraphs 45-53.  Specifically, see steps S604, S605 and S607 and paragraph 49 where it is determined whether, based on the detected object data from the other vehicles, it is determined whether the object is in the detection range of the host vehicle (S604) and, if so, whether the object is hidden (S605).  If the object is hidden, it is determined that the detection of the object by the host vehicle is impossible (S607)); and 
(see Naka paragraph 33.  If it is determined by the host vehicle that “detection[of an object] is impossible”, the sensor data from the host vehicle is not included in the final determination of the presence of the object and the system will use the object detection data from the other vehicles.  See further paragraph 35 where, the result of the object determination process is used by a vehicle control device 80 in a process of “performing a deceleration operation”, i.e. operate an automated function of the vehicle to avoid interference with the object).  
Regarding claim 2, Naka teaches where the object is not detected by the object-detector when a line-of-sight to the object from the object-detector is obstructed (see the cited portions of Naka used in the rejection of claim 1.  Specifically, see figure 9 regarding the determination of whether the object is “hidden”.  See also figure 4 showing object 101 as being obstructed from the line of sight of the object detector of vehicle 202).  
Regarding claim 3, Naka teaches where the automated vehicle is operated by the controller to avoid interference with the object when hosts of the two or more transmitters are detected by the object-detector (see the rejection of claim 1 regarding the use of the object detection data transmitted from a plurality of vehicles, i.e. hosts of the two or more transmitters and where the presence of the object is used to decelerate the vehicle).  
Regarding claim 4, Naka teaches wherein at least one of the hosts is another vehicle (see the rejection of claim 1 regarding the use of the object detection data transmitted from a plurality of vehicles).  
Regarding claim 5, Naka teaches where at least one of the hosts is a traffic camera (see Naka paragraph 70 where, in addition to data from other vehicles, the system can use object detection data from road-side devices configured to detect moving objects on a road.  See also Naka figure 1 and paragraphs 23-24 wherein external sensors 22, 23 comprise a camera).
Regarding claim 8, Naka does not explicitly teach where the object is another vehicle.  However, as shown in figure 5 and explained in figure 49, the system can also be used to detect an obstacle 110 in the roadway.  In addition, paragraph 70 of Naka teaches where the system can use object detection data from road-side devices configured to detect moving objects on a road.  Therefore, since the system in Naka can detect obstacles in the roadway and moving objects on the roadway, and vehicles are moving objects on the roadway, it is clear that the system in Naka will detect vehicles.   
Regarding claim 9, Naka teaches the data from the two or more transmitters is redundant (see Naka paragraph 29 where communication data processing unit 51 receives obstacle information from other vehicles through transceiver 52.  See also paragraph 33 where the presence of a particular obstacle is made using the data from the host vehicle’s object detectors and the data from other vehicles’ object detectors.  See also figure 4 and paragraph 37 regarding an exemplary situation wherein 4 vehicles 200-203 are each equipped with devices 10 and detect objects. Figure 3 and paragraphs 39-44 further teach where the obstacle information, including the position of the object, is received from other vehicles, i.e. two or more transmitters.  Figure 10 further shows the collected data that is shared between vehicles 200-203, which is redundant data vis-à-vis the obstacle).  
Regarding claim 11, Naka teaches a method comprising: obtaining, using a receiver of an automated vehicle, data from two or more transmitters, wherein the data from the two or more transmitters is redundant (see Naka paragraph 29 where communication data processing unit 51 receives obstacle information from other vehicles through transceiver 52.  See also paragraph 33 where the presence of a particular obstacle is made using the data from the host vehicle’s object detectors and the data from other vehicles’ object detectors.  See also figure 4 and paragraph 37 regarding an exemplary situation wherein 4 vehicles 200-203 are each equipped with devices 10 and detect objects. Figure 3 and paragraphs 39-44 further teach where the obstacle information, including the position of the object, is received from other vehicles, i.e. two or more transmitters.  Figure 10 further shows the collected data that is shared between vehicles 200-203, which is redundant data vis-à-vis the obstacle); 
determining, based on the data, a location of an object (see Naka figure 3 and paragraphs 39-44 and 54.  Specifically, see step S700 and, further, paragraph 54 regarding the determination of the presence of an obstacle based on all the information, including the data transmitted from the other vehicles);Filed: May 2, 2017Page: 4 of 10 
determining, based at least in part on the location, whether the object is detected in the field-of-view of an object-detector of the automated vehicle (see Naka figure 9 and paragraphs 45-53.  Specifically, see steps S604, S605 and S607 and paragraph 49 where it is determined whether, based on the detected object data from the other vehicles, it is determined whether the object is in the detection range of the host vehicle (S604) and, if so, whether the object is hidden (S605).  If the object is hidden, it is determined that the detection of the object by the host vehicle is impossible (S607); and 
in accordance with the object being detected in the field of view, operate the automated vehicle to avoid interference with the object (see Naka paragraph 33.  If it is determined by the host vehicle that “detection[of an object] is impossible”, the sensor data from the host vehicle is not included in the final determination of the presence of the object and the system will use the object detection data from the other vehicles.  See further paragraph 35 where, the result of the object determination process is used by a vehicle control device 80 in a process of “performing a deceleration operation”, i.e. operate an automated function of the vehicle to avoid interference with the object).  
Regarding claim 12, Naka teaches where the object is not detected by the object-detector when a line-of-sight to the object from the object-detector is obstructed (see the cited portions of Naka used in the rejection of claim 11.  Specifically, see figure 9 regarding the determination of whether the object is “hidden”.  See also figure 4 showing object 101 as being obstructed from the line of sight of the object detector of vehicle 202).  
Regarding claim 13, Naka teaches where the automated vehicle is operated by the controller to avoid interference with the object when hosts of the two or more see the rejection of claim 11 regarding the use of the object detection data transmitted from a plurality of vehicles, i.e. hosts of the two or more transmitters and where the presence of the object is used to decelerate the vehicle).  
Regarding claim 14, Naka teaches where at least one of the hosts is another vehicle (see the rejection of claim 1 regarding the use of the object detection data transmitted from a plurality of vehicles).
Regarding claim 15, Naka teaches where at least one of the hosts is a traffic camera (see Naka paragraph 70 where, in addition to data from other vehicles, the system can use object detection data from road-side devices configured to detect moving objects on a road.  See also Naka figure 1 and paragraphs 23-24 wherein external sensors 22, 23 comprise a camera).
Regarding claim 18, Naka does not explicitly teach where the object is another vehicle.  However, as shown in figure 5 and explained in figure 49, the system can also be used to detect an obstacle 110 in the roadway.  In addition, paragraph 70 of Naka teaches where the system can use object detection data from road-side devices configured to detect moving objects on a road.  Therefore, since the system in Naka can detect obstacles in the roadway and moving objects on the roadway, and vehicles are moving objects on the roadway, it is clear that the system in Naka will detect vehicles.  

Allowable Subject Matter
Claims 6-7, 10, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see After Final Consideration, filed 03/19/2021, with respect to the rejection(s) of claim(s) 1-18, 20 under Slusar (US 9,587,952) in view of Sawada (2010/0030474) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naka et al (2017/0046958).
Claims 1-5, 8-9, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al (2017/0046958).
Claims 6-7, 10, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661